FILED
                            NOT FOR PUBLICATION
                                                                               SEP 28 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


DAN JACKSON,                                         No.   18-17247

              Plaintiff-Appellant,                   D.C. No. 3:17-cv-08069-SPL

 v.
                                                     MEMORANDUM*
OFFICE OF NAVAJO AND HOPI
INDIAN RELOCATION, an
administrative agency of the United States,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                     Argued and Submitted September 17, 2020
                             San Francisco, California

Before: SCHROEDER, W. FLETCHER, and HUNSAKER, Circuit Judges.

      Dan Jackson appeals the district court’s grant of summary judgment in favor

of the Office of Navajo and Hopi Indian Relocation (“ONHIR”) affirming the

denial of his application for relocation benefits.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      We review the district court’s grant of summary judgment de novo.

Brunozzi v. Cable Commc’ns, Inc., 851 F.3d 990, 995 (9th Cir. 2017). We review

ONHIR’s decision to determine if it was “arbitrary, capricious, an abuse of

discretion, not in accordance with law, or unsupported by substantial evidence.”

Bedoni v. Navajo-Hopi Indian Relocation Comm’n, 878 F.2d 1119, 1122 (9th Cir.

1989); see also 5 U.S.C. § 706(2)(A), (E). “Substantial evidence is more than a

mere scintilla but less than a preponderance.” Bayliss v. Barnhart, 427 F.3d 1211,

1214 n.1 (9th Cir. 2005) (citation omitted); see also Tylitzki v. Shalala, 999 F.2d

1411, 1413 (9th Cir. 1993) (per curiam) (“Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”).

      The parties are familiar with the evidentiary record in this case, and we do

not recite it here. Although there may be sufficient evidence in the record to

support an award of benefits, the decision of the ONHIR Hearing Officer denying

benefits is supported by substantial evidence. We therefore affirm the decision of

the district court upholding ONHIR’s decision denying benefits.

      AFFIRMED.




                                          2